Citation Nr: 1208031	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  11-18 067	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, with chronic traumatic lumbar radiculitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1969 to March 1971, with a tour of duty in Vietnam from September 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of service connection for a low back disability.  The New Orleans, Louisiana, RO retains jurisdiction over the Veteran based on his residence.

The issue has been recharacterized to reflect the correct procedural status of the claim.  Service connection for a low back disability was most recently denied in a November 2006 rating decision; this denial was not appealed and became final in November 2007.  Although the RO determined in the May 2011 statement of the case that reopening was appropriate, the Board must also decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

In January 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
A. C. MACKENZIE 
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


